Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered January 9, 2002, convicting him of assault in the second degree, aggravated criminal contempt, and criminal contempt in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]; People v Soto, 293 AD2d 501 [2002]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Smith, J.P., Goldstein, Mastro and Rivera, JJ., concur.